DETAILED ACTION
This office action is in response to amendment filed on Jan. 11, 2021.
Claims 1, 11, and 19 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Madampath (US Pub. No. 20150058825 A1 hereinafter “Madampath”), and in view of Wang (CN Pub. No. 105278929 A hereinafter “Wang”) and Parker et al. (US Pub. No. 20030237046 A1 hereinafter “Parker”) and further view of Peng et al. (US Pub. No. 20010048728 A1 hereinafter “Peng”)
Per claims 1 and 19 (Currently Amended)
A method, comprising:
Madampath discloses
obtaining an annotation for an application invoked within a processing context ([0060] “In one embodiment, the computer adds an annotation, such as "indirect function call <function-names>" next to calls to indirect functions in stack traces in the compiler metadata file.”)
acquiring first information associated with auditing data from a processing stack associated with the application ([0059] “the computer generates a first stack trace for the computer program up to the indirect function call.”)
Madampath do not disclose
the application by obtaining first types of auditing data as defined in the annotation
But Wang discloses
the application by obtaining first types of auditing data as defined in the annotation (on page 5 Wang discloses “the self-defined annotation JgClassChecked of a java class rank, namely the application program utilizing Java language to write is carried out to the annotation of class rank. Its annotation form is JgClassChecked, and this annotation needs the description comprising author, date, type and comment tetra-members.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath with the teaching of Wang to include the application by obtaining first types of auditing data as defined in the annotation in order to provide annotating by setting the source code of annotation information to application program corresponding to auditing result.
Madampath and Wang do not disclose
modifying the first information to produce second information by processing transformations defined in the annotation.
But Parker discloses
modifying the first information to produce second information by processing transformations defined in the annotation ([0013] “When a user modifies a portion of the document, such as a portion of the data view, the editor automatically updates the transformation stylesheet by identifying the document annotations that are affected by the modification and propagating the affected annotations back into the transformation stylesheet.  More specifically, the editor translates the affected document annotations into a code that is compatible with the transformation stylesheet and updates the corresponding original nodes of the transformation stylesheet with the code translated from the document annotations.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Madampath and Wang and further including modifying the first information to produce second information by processing transformations defined in the annotation as taught by Parker in order to annotate the transformation stylesheet to create the mapping between the transformation stylesheet and the resulting document and data are transformed according to the annotated transformation stylesheet to generate the data view for the document.
Madampath, Wang and Parker do not disclose
storing the second information in an object that is accessible when the application exits processing.
But Peng discloses
storing the information in an object that is accessible when the application exits processing ([0008] “an object store comprises information (e.g., data) stored in object format, or objects.” & [0031] “only one application can open an object store at a time; other applications attempting to open the same object store need to wait until the first application exits the object store before access is granted in sequence.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Madampath, Wang and Parker and further including storing the second information in an object that is accessible when the application exits processing as taught by Peng in order to provide a method for blocking from accessing object store until an application exits the object store.

Per claim 6
The rejection of claim 1 is incorporated
Madampath further discloses
wherein modifying further includes obtaining additional information from the processing stack that was not originally included in the first information based on the annotation ([0062] “The computer would create the following concatenated stack traces for computer program 400: [main, A], [main, A, C], [main, B], and [main, B, D].  In an alternate embodiment, the concatenation includes retaining the "indirect function call <function-names>" annotation”)

Per claim 20
The rejection of claim 19 is incorporated
Madampath discloses
wherein the executable instructions are provided as an Auditing-as-a-Service (AaaS) process from a cloud processing environment ([0004] “a computer program may record log messages to provide an audit trail that can be used to understand system activity and to diagnose problems.”)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker, and Peng and further view of Neystadt et al. (US Pub. No. 20100325727 A1 hereinafter “Neystadt”)
Per claim 2
The rejection of claim 1 is incorporated
Madampath, Wang, Parker, and Peng do not disclose
sending the second information from the object to at least one destination resource based on the processing context.
But Neystadt discloses
sending the information from the object to at least one destination resource based on the processing context ([0004] “they send auditing information to the privileged virtual machine…Because the auditing destination is located on the same computer as the virtual machine monitored by the audit trail”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Madampath, Wang, Parker, and Peng and further including sending the information from the object to at least one destination resource based on the processing context as taught by Neystadt in order to collect auditing information from virtual machine object quickly and reliably and collect auditing events from multiple virtual machines, introducing an aggregation point.


The rejection of claim 2 is incorporated
Neystadt further discloses
wherein sending further includes sending the second information to an auditing service ([0017] “The guest agent component 150 executes within a protected virtual machine to collect auditing information and send the auditing information to the auditing component 130”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker, and Peng and Neystadt and further view of Tammisalo et al. (US Pub. No. 20150030313 A1 hereinafter “Tammisalo”)
Per claim 4
The rejection of claim 3 is incorporated
Madampath, Wang, Parker, Peng and Neystadt do not disclose
wherein sending further includes indexing and storing, by the auditing service the second information in a centralized data store.
But Tammisalo discloses
wherein sending further includes indexing and storing, by the auditing service the second information in a centralized data store ([0055] “The session audit log data and the index are stored using a storage manager 710, which may store the data on local storage 704 or networked storage over a network”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker, Peng, Neystadt and Tammisalo and further view of Smith et al. (US Pub. No. 20160191351 A1 hereinafter “Smith”)
Per claim 5
The rejection of claim 4 is incorporated
Madampath, Wang, Parker, Peng, Neystadt and Tammisalo do not disclose
processing, by the auditing service, queries, reports, notifications, and event processes against the centralized data store based on requests received from an auditing interface.
But Smith discloses
processing, by the auditing service, queries, reports, notifications, and event processes against the centralized data store based on requests received from an auditing interface ([0026] “The preferred embodiments therefore provides easily client delivery of a technical audit solution in the form of software-as-a-service ("SaaS") that allows generation of user-configurable reports.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, Parker, Peng, Neystadt and Tammisalo and further including processing, by the auditing .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker, and Peng and further view of Wakeam et al. (US Pub. No. 20050044295 A1 hereinafter “Wakeam”)
Per claim 7
The rejection of claim 1 is incorporated
Madampath, Wang, Parker, and Peng do not disclose
modifying further includes removing portions of the first information based on the annotation.
But Wakeam discloses
modifying further includes removing portions of the first information based on the annotation ([0087] “when characteristics associated with various elements in the underlying document change for any reason (e.g., margin changes, display size changes, font changes, addition of information, deletion of information, etc.), the annotation is capable of accurately changing position and/or other characteristics based on changes to the annotated elements in the underlying document.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, Wang, Parker, and in view of Peng and further view of Cohen et al. (US Pub. No. 20140223416 A1 hereinafter “Cohen”)
Per claim 8
The rejection of claim 1 is incorporated
Madampath, Wang, Parker, and Peng do not disclose
wherein modifying further includes custom tagging portions of the second information based on the annotation.
But Cohen discloses
wherein modifying further includes custom tagging portions of the second information based on the annotation ([0049] “Specifically, the auto-annotator 234 generates a set of tags 508 that include metrics about the runtime behavior of the executing application from information captured by the monitors coupled with the runtime system 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, Parker, and Peng and further including modifying further includes custom tagging portions of the second information based on the annotation as taught by Cohen in order to .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker, and Peng and further view of Boguraev et al. (US Pub. No. 20160147840 A1 hereinafter “Boguraev”)
Per claim 9
The rejection of claim 1 is incorporated
Madampath, Wang, Parker, and Peng do not disclose
modifying further includes labeling the second information with categories based on the annotation.
But Boguraev further discloses
modifying further includes labeling the information with categories based on the annotation ([0046] “all instances of the annotation label and determine, based on context and/or other relevant information, to which of the new categories the current annotation label should be assigned.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, Parker, and Peng and further including modifying further includes labeling the information with categories based on the annotation as taught by Boguraev in order to provide for an automated sorting under two or more new categories of region, specifying and changing those labels accordingly.


The rejection of claim 9 is incorporated
Boguraev further discloses
directing each portion of the second information from the object to a unique destination resource based on a unique one of the categories and the processing context ([0046] “all instances of the annotation label and determine, based on context and/or other relevant information, to which of the new categories the current annotation label should be assigned.”)

Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Madampath and in view of Wang, Parker and further view of Neystadt.
Per claim 11 (Currently Amended)
A method, comprising:
Madampath discloses
process a service provider interface with an annotation upon invocation of a micro service ([0048] “In an embodiment in which the calling context is provided for a log message in a recursive function, the computer may further include the above-described annotation regarding an even, odd, or explicit/maximum number of calls to the recursive function.”)
obtaining auditing information from a processing stack during the processing of the micro service in accordance with the annotation ([0060] “In one embodiment, the computer adds an annotation, such as "indirect function call <function-names>" next to calls to indirect functions in stack traces in the compiler metadata file.”)
retaining the auditing information in a data structure when the micro service exits processing; obtaining the auditing information from the data structure ([0034] “the computer program obtains the function address for a called function from the program counter or instruction pointer.”)
Madampath do not disclose
the processing based on types of auditing information defined in the annotation
But Wang discloses
the processing based on types of auditing information defined in the annotation (on page 5 Wang discloses “the self-defined annotation JgClassChecked of a java class rank, namely the application program utilizing Java language to write is carried out to the annotation of class rank. Its annotation form is JgClassChecked, and this annotation needs the description comprising author, date, type and comment tetra-members.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath with the teaching of Wang to include the processing based on types of auditing information defined in the annotation in order to provide annotating by setting the source code of annotation information to application program corresponding to auditing result.
Madampath and Wang do not disclose
processing transformations defined in the annotation on the auditing information to transform the auditing information.
But Parker discloses
processing transformations defined in the annotation on the auditing information to transform the auditing information ([abstract] “The transformation stylesheet is automatically annotated to create the mapping, and the data are transformed according to the annotated transformation stylesheet.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Madampath and Wang and further including processing transformations defined in the annotation on the auditing information to transform the auditing information as taught by Parker in order to annotate the transformation stylesheet to create the mapping between the transformation stylesheet and the resulting document and data are transformed according to the annotated transformation stylesheet to generate the data view for the document.
Madampath, Wang and Parker do not disclose
sending the auditing information to one or more destination resources based on a processing context.
However, Neystadt discloses
sending the auditing information to one or more destination resources based on a processing context ([0004] “they send auditing information to the privileged virtual machine…Because the auditing destination is located on the same computer as the virtual machine monitored by the audit trail”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, and Parker and further including sending the auditing information to one or more destination resources based on a processing context as taught by Neystadt in order to collect auditing information from virtual machine object quickly and reliably and collect auditing events from multiple virtual machines, introducing an aggregation point.

Per claim 12
The rejection of claim 11 is incorporated
Neystadt further discloses
provide the auditing information to an auditing micro service ([0011] “As the protected virtual machines run, they send auditing information to the privileged virtual machine.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang and Parker and further including provide the auditing information to an auditing micro service as taught by Neystadt in order to collect auditing information from virtual machine object quickly and reliably and collect auditing events from multiple virtual machines, introducing an aggregation point.

Per claim 13
The rejection of claim 11 is incorporated
Neystadt further discloses
providing an interface to the auditing micro service for searching, reporting, notifying, and automated Docket No. 18-193217event processing against the auditing information and other auditing information maintained in a data store by the auditing micro service ([0017] “the guest agent component 150 may collect audit files and send them over a virtualization bus or other communication method provided by the communication component 140 to extract auditing information from a protected virtual machine and communicate the information to a privileged virtual machine.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang and Parker and further including providing an interface to the auditing micro service for searching, reporting, notifying, and automated Docket No. 18-193217event processing against the auditing information and other auditing information maintained in a data store by the auditing micro service as taught by Neystadt in order to collect auditing information from virtual machine object quickly and reliably and collect auditing events from multiple virtual machines, introducing an aggregation point.

Per claim 14
The rejection of claim 11 is incorporated
Neystadt further discloses
collecting the auditing information from a log associated with the micro service, collecting other auditing data from logs associated with other micro services, aggregating the auditing information with the other auditing information as aggregated data, indexing the aggregated data, and storing in an auditing data store ([0011] “The privileged virtual machine can collect auditing information from protected virtual machines much more quickly and reliably than a network server, as well as collecting auditing events from multiple protected virtual machines, introducing an aggregation point.” & [0024] “Continuing in block 340, the component stores the received auditing information along with identifying information about the source.  Because the component receives auditing information from potentially multiple sources, the component can aggregate information from multiple protected virtual machines along with information indicating which protected virtual machine is the source of particular events.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang and Parker and further including collecting the auditing information from a log associated with the micro service, collecting other auditing data from logs associated with other micro services, aggregating the auditing information with the other auditing information as aggregated data, indexing the aggregated data, and storing in an auditing data store as taught by Neystadt in order to collect auditing information from virtual machine object quickly and reliably and collect auditing events from multiple virtual machines, introducing an aggregation point.

Per claim 17
The rejection of claim 11 is incorporated
Madampath further discloses
wherein obtaining further includes parsing/applying an expression language statement defined in the annotation that identifies a pattern of data available from the processing stack to include with the auditing information ([0028] “FIG. 2 illustrates exemplary computer program 200, to which stack trace compression may be applied.  While FIG. 2 is described with reference to a program written in a compiled programming language, in other embodiments, stack traces and stack trace values are generated for a computer program written in an interpreted programming language.”)

Per claim 18
The rejection of claim 11 is incorporated
Madampath further discloses
wherein sending further includes matching an object type or object attribute to the processing context that identifies the one or more destination resources ([0007] “An output including a branch trace is generated, e.g., in response to receiving or reading a run-time branch trace value.  The output branch trace is selected based upon a match between the run-time branch trace value and the generated branch trace value.”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, and in view of Wang, Parker and Neystadt and further view of Cohen.
Per claim 15
The rejection of claim 11 is incorporated
Madampath, Wang, Parker and Neystadt do not disclose
wherein modifying further includes custom tagging portions of the second information based on the annotation.
But Cohen discloses
modifying further includes custom tagging portions of the second information based on the annotation ([0049] “Specifically, the auto-annotator 234 generates a set of tags 508 that include metrics about the runtime behavior of the executing application from information captured by the monitors coupled with the runtime system 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, Parker and Neystadt and further including modifying further includes custom tagging portions of the second information based on the annotation as taught by Cohen in order to .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Madampath, Wang, Parker and Neystadt and further view of Boguraev
Per claim 16
The rejection of claim 11 is incorporated
Madampath, Wang, Parker, and Neystadt do not disclose
custom classifying the auditing information based on the annotation.
But Boguraev discloses
custom classifying the auditing information based on the annotation ([0046] “all instances of the annotation label and determine, based on context and/or other relevant information, to which of the new categories the current annotation label should be assigned.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Madampath, Wang, Parker, and Neystadt and further including custom classifying the auditing information based on the annotation as taught by Boguraev in order to provide for an automated sorting under two or more new categories of region, specifying and changing those labels accordingly.


Response to Arguments
Applicant’s arguments filed on Jan. 11, 2021 have been fully considered but they are not
persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claims 1 and 19, the currently amended
limitations that cited references do not teach or suggest.
Examiner’s response:
Examiner disagrees.
Applicant's arguments with respect to currently amended claims 1 and 19 have
been considered but are moot in view of the new ground(s) of rejection – see Wang and Parker, in combination of Madampath and Peng as applied hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191